Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-9 in the reply filed on11/18/2020 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blankenstein et al. (2013/0112612).
With regard to claim 1, Blankenstein et al. teach a fluid analysis cartridge (21) which comprises  a housing [0081] including a fluid supply portion (15) configured to supply a fluid sample and a filter member (14) disposed and capable of allowing the fluid sample supplied to the fluid supply portion to 
A pressurizing member [0164] capable of pressurizing the cartridge and to move the fluid sample which is supplied to the fluid supply portion to the inspection unit, wherein the inspection unit comprises;
 a first plate (3 or 5) having a first inlet (4) portion which faces the filter member (14); and 
a second plate (2) disposed to face the first plate and having a second inlet portion (is interpreted as the entire portion below and opened under (4) corresponding to the first inlet portion, and
wherein the inlet portion has  smaller width than that of the second inlet portion (figure 7 and [0086] teach widening).
	With regard to claim 2, Blankenstein et al. teach channel (9) and all portions that come before it as being capable of being a fluid sample movement path that is capable of meeting this intended use [0152-0155].
	With regard to claim 3, throughout the device, Blankenstein et al. teach the use of hydrophobic coatings [0013][0027][0088].
	With regard to claim 4, and the broadly claimed recitations, Blankenstein et al. teach the use of hydrophobic coatings [0013][0027][0088].
	With regard to claim 5, Blankenstein et al. teach much unevenness (Figure 7), also in [0055].
	With regard to claim 6, Blankenstein et al. teach various protrusions capable of preventing backflow [0055][Figure 7).
	With regard to claim 7, Blankenstein et al. teach that their membrane can consist of fiberglass [0037].

	With regard to claim 9, and its great breadth, Blankenstein et al. teach the discharge channel’s construction to be capable of such intended uses [0068][0069][0104]-[0118]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY ANNE MERKLING whose telephone number is (571)272-6297.  The examiner can normally be reached on Tuesday-Friday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SALLY A MERKLING/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        1/13/2021